Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree-PacMag Schemes of Arrangement Overwhelmingly Supported VANCOUVER, June 4 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") is pleased to announce that the Shareholders and Optionholders of PacMag Metals Limited (ASX:PMH - "PacMag") have overwhelmingly voted in favour of implementing the Australian Schemes of Arrangement ("Schemes") as announced in November 2009. One hundred percent of Optionholders and over ninety-nine percent of voting Shareholders supported the acquisition of all outstanding PacMag shares and options by Entree. The Second Court Hearing in respect of the Schemes is scheduled for June 15, 2010. If approved by the Court, the transaction is expected to be final on or about June 30, 2010, subject to certain administrative issues and regulatory approvals. Entree's merger with PacMag will bring into its portfolio several new properties in the United States and Australia. These include: << - the Ann Mason copper-molybdenum property in Nevada, including the Ann Mason deposit and the Blue Hills copper oxide target; - the Sentinel uranium-lignite project in North Dakota; - the Meadow Valley copper project in Arizona; the Rainbow Canyon gold project in Nevada; - the Blue Rose-Olary copper-gold-molybdenum Joint Venture in South Australia; - the Mystique Gold Joint Venture in Western Australia; - the Northling Copper Joint Venture, in Western Australia. >> The Ann Mason property is the most advanced project, with the Ann Mason deposit containing a NI 43-101 compliant resource of 7.1 billion pounds of copper at the inferred level (810 million tonnes (at) 0.40% Cu). The property also hosts the Blue Hills copper oxide target, which potentially extends westward onto the ground held under an agreement between Entree and HoneyBadger Exploration Inc. (TSX.V:TUF - "HoneyBadger") (see news release of July 23, 2009). Entree has also entered into an agreement with Bronco Creek Exploration Inc. (a wholly-owned subsidiary of Eurasia Minerals Inc. TSX.V:EMX - collectively "Bronco Creek") (see news release of September 25, 2009). The Ann Mason deposit forms part of the Yerington copper camp, where Anaconda Copper produced over 1.8 billion pounds of copper to the early 1980s.
